TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00725-CR



                                Eric Daniel Maldonado, Appellant

                                                   v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 2011-086, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant Eric Daniel Maldonado has filed a notice of appeal from the district court’s

judgment revoking Maldonado’s deferred-adjudication community supervision and adjudicating him

guilty of the offense of possession of a controlled substance. The clerk’s record contains a trial-court

certification indicating that this is a plea-bargain case and that Maldonado has no right of appeal.

However, that certification relates to the original order of deferred adjudication. The record does

not contain a certification of Maldonado’s right to appeal the judgment adjudicating guilt.

                The rules of appellate procedure provide, “The trial court shall enter a certification

of the defendant’s right of appeal each time it enters a judgment of guilt or other appealable order.”

Tex. R. App. P. 25.2(a)(2). Accordingly, the district court is required to enter a written certification

of Maldonado’s right of appeal from the judgment adjudicating guilt. See Durgan v. State,

240 S.W.3d 875, 877-78 (Tex. Crim. App. 2007).
               We abate this cause and remand it to the district court for entry of a proper

certification of Maldonado’s right of appeal from the judgment adjudicating guilt. See Dears

v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); see also Hargesheimer v. State, 182 S.W.3d
906, 909 (Tex. Crim. App. 2006) (holding that case in which defendant pleads true to allegations

in motion to adjudicate is not considered plea-bargain case for purposes of rule 25.2(a)(2)). Once

entered, the certification shall be included in a supplemental clerk’s record and filed with this Court

no later than May 20, 2013.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: May 9, 2013

Do Not Publish




                                                  2